         Case 3:17-cv-00550-HZ      Document 29     Filed 06/29/20   Page 1 of 1




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF OREGON



                                                No. 3:17-cv-00550-HZ
TODD C.,

                                                ORDER
       Plaintiff,

v.


COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.


HERNÁNDEZ, District Judge:

      Pursuant to 42 USC 406(b) it is hereby ordered that attorney’s fees of

$3,741.18 shall be awarded to Plaintiff’s counsel. The attorney fee of $6,093.67

allowed pursuant to the Equal Access to Justice Act already has been deducted from

the gross fee amount contemplated by 42 USC 406(b). The check for the net 42 USC

406(b) fees shall be made payable to Brian Scott Wayson. Any check for 42 USC

406(b) fees shall be mailed to Plaintiff’s counsel, Brian Scott Wayson, at ​PO Box

12028 Portland, OR 97212.


      IT IS SO ORDERED.


                      June 29, 2020
       DATED: __________________________.


                                  ____________________________________
                                  Marco A. Hernández
                                  United States District Judge


1 - ORDER
